Citation Nr: 0008809	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-20 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of both legs, with claimed complications of diabetes, 
circulatory problems, and arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950 and from February 1950 to February 1953.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision of the VA RO that denied service 
connection for residuals of frostbite of both legs with 
claimed complications of diabetes, circulatory problems, and 
arthritis.


FINDING OF FACT

The veteran has not submitted competent evidence of a well-
grounded claim for service connection for residuals of 
frostbite of both legs, with claimed complications of 
diabetes, circulatory problems, and arthritis.


CONCLUSION OF LAW

The claim for service connection for residuals of frostbite 
of both legs, with claimed complications of diabetes, 
circulatory problems, and arthritis, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from January 1947 to 
January 1950 and from February 1950 to February 1953; he 
served in Korea during the Korean Conflict.  The veteran's 
service medical records, except for his final service 
separation examination, are unavailable in this case despite 
several searches conducted by the National Personnel Records 
Center (NPRC).  The absence of the veteran's service medical 
records is apparently due to the 1973 fire at the National 
Personnel Records Center.  The veteran's February 1953 
service separation examination noted clinical examination of 
the skin, feet, lower extremities, and endocrine system was 
normal.

The veteran was admitted to Scotland Memorial Hospital in 
July 1979 for severe staph cellulitis of the right lower leg.  
On the admission history it was noted that he had developed 
dermatitis while in the military and had some recurrence 
since then.  It was reported that he was hypertensive and had 
borderline glucose metabolism in the past.  He was treated 
with antibiotics.  It was noted he was moderately diabetic 
while in the hospital.  The discharge diagnoses were: 
1.) Severe staph cellulitis, right lower leg, treated, 
improved; 2.) Abnormal glucose metabolism; 3.) Exogenous 
obesity; and 4.) History of mild hypertension.  

In September 1994, Bradford K. Faulkenberry, M.D., reported 
that the veteran had diabetes mellitus, severe venous 
insufficiency, and hypertension.  Thigh length support 
stockings were prescribed for the veteran.

In July 1997 the veteran filed a claim for service connection 
for frostbite of both legs.  He said that he had frostbite of 
both legs when serving in Korea, but that he was not treated 
because medics were overwhelmed with battle casualties.  He 
attributed his health problems, including diabetes mellitus, 
circulation problems, arthritis, and leg pain, to exposure to 
below-zero-degree weather while serving in Korea.

With his July 1997 claim the veteran submitted a statement 
from Dr. Faulkenberry, dated in June 1997.  Dr. Faulkenberry 
reported the veteran gave a history of frostbite to his right 
lower extremity in service and chronic leg pain since then.  
The doctor added that the veteran also had hypertension, type 
II diabetes, venous insufficiency, and secondary pain.  The 
doctor concluded that the veteran was concerned that his pain 
could be partially due to his frostbite and injuries suffered 
in 1950.  No mention was made of any cold injury or residuals 
of frostbite of the legs.

In August 1997 copies of Dr. Faulkenberry's treatment records 
from 1991 to 1995 were received.  These records show the 
veteran was treated for hypertension, type II diabetes, 
venous insufficiency, and secondary pain, and note the 
veteran had massive swelling in his lower extremities and was 
obese.

In January 1998, the veteran underwent a VA medical 
examination at which time he gave a history of cold injury 
when serving in the Korean Conflict.  He said he was not 
hospitalized for the condition in service.  He related that 
20 years ago his leg swelled up and drained, and he was 
treated at Scotland Memorial Hospital.  He said he had the 
leg problems for about 20 years.  Examination showed his legs 
had 2+ pitting edema and dermatitis extending from the mid-
tibias to the ankles.  He also had athlete's foot and 
onychomycosis of the toenails.  The diagnoses included 
history of cold injury of both lower extremities during the 
Korean Conflict, hypertension, exogenous obesity, history of 
diabetes (not found), fungal infection of the nails, mild 
dermatophytosis, and nocturnal aching of the tibial regions 
of undetermined cause.  The examiner stated that the swelling 
of the legs was associated with lack of activity and the 
veteran's being massively overweight.  The swelling made it 
impossible to tell whether the veteran had any venous 
insufficiency, and the doctor said he was unable to say 
whether any of the veteran's symptoms were due to frostbite 
or diabetes.  

II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including diabetes, circulatory problems, and arthritis, if 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran claims service connection for residuals of 
frostbite of both legs, which he contends were incurred 
during service.  He does not claim that diabetes, circulatory 
problems, or arthritis were present during service (directly 
or presumptively), but rather that these conditions may be 
residuals of frostbite during service.  His claim presents 
the threshold question of whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented 
evidence that his claim is well grounded, there is no duty on 
the part of the VA to assist him with his claim, and it must 
be denied.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136 (1994).  For the veteran's claim for service 
connection to be plausible or well grounded, it must be 
supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

While the veteran's service medical records are not 
available, he does not claim that he was treated for 
residuals of frostbite of both legs in service and has 
proffered no medical evidence that he currently has any 
residuals of frostbite of both legs.  Rather he opines that 
his current medical problems (diabetes, circulatory problems, 
and arthritis in the lower extremities) are due to cold 
injury in service.  

The first post service indication of any disability of the 
lower extremities was in 1979 when he had a staff infection 
of his right leg and it was noted that he was obese, had 
hypertension and was diabetic.  At the time no mention was 
made of the history of cold injury in service.  Likewise the 
treatment records from Dr. Faulkenberry show treatment for 
hypertension, type II diabetes, venous insufficiency, and 
secondary pain many years after service and do not mention or 
identify any residual of frostbite of the legs.  The current 
VA examination also was unable to identify any current 
residuals of frostbite of the legs.


The 1997 statement from Dr. Faulkenberry recites the 
veteran's self- reported history of frostbite to the right 
leg during service, but this mere transcription of a lay 
history does not constitute competent medical evidence of 
causality as required for a well-grounded claim.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Although the veteran contends 
that he has frozen feet residuals and such is related to 
service, as a layman he is not competent to render an opinion 
regarding diagnosis or etiology of a disability, and thus his 
statements in this regard do not serve to make the claim well 
grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has not submitted any medical evidence that he 
now has leg problems that are related to claimed frostbite of 
the legs during service.  Therefore, the criteria for 
establishing a well grounded claim under Caluza v. Brown are 
not met, since the veteran has not provided any medical 
evidence showing any currently identified residuals of a 
frostbite injury of the legs, and no nexus has been shown 
between a current disability, including diabetes, circulatory 
problems, and arthritis, and a claimed cold injury or any 
other in-service injury or disease.  Lacking such evidence, 
the veteran's claim is not plausible and so must be denied as 
not well grounded.

ORDER

Service connection for residuals of frostbite of the legs, 
including diabetes, circulatory problems, and arthritis, is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


